EXECUTION VERSION ASSET PURCHASE AGREEMENT BY AND AMONG AVID TECHNOLOGY, INC., PINNACLE SYSTEMS, INC., AVID TECHNOLOGY GMBH, AVID DEVELOPMENT GMBH, AVID TECHNOLOGY INTERNATIONAL BV, AND PCTV CORP. Dated October 25, 2008 Disclosure Schedule Schedules: Schedule 1.1(a)(i) Fixed Assets Schedule 1.1(a)(ii) Assigned Contracts Schedule 1.1(a)(iii) Seller PCTV Intellectual Property Schedule 1.1(a)(vii) Permits and Certifications Schedule 1.1(b) Excluded Assets Schedule 1.1(c) Buyer Liabilities Schedule 1.1(d)(v) Excluded Liabilities Schedule 4.8 Codecs Schedule 9.1 Business Employees Exhibits: Exhibit A– Form of Bill of Sale Exhibit B– Buyer Parent Guaranty Exhibit C– Form of Assumption Agreement Exhibit D– Form of Inventory Agreement Exhibit E– Form of License Agreement ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (together with the Disclosure Schedules and the other schedules and exhibits hereto, the “Agreement”) is entered into as of October 25, 2008, by and among Avid Technology, Inc., a Delaware corporation (the “Parent”), Pinnacle Systems, Inc., a California corporation and a wholly owned subsidiary of the Parent (“Pinnacle”), Avid Technology GmbH, a limited liability company organized under the laws of Germany, Avid Development GmbH, a limited liability company organized under the laws of Germany, Avid Technology International BV (each a “Seller” and collectively with Parent and Pinnacle, the “Sellers”), and PCTV Corp., aDelawarecorporation (the “Buyer”).The Sellers and the Buyer are sometimes referred to collectively as the “Parties.” RECITALS AThe Sellers are engaged, among other matters, in the Business. B.On the terms and conditions hereinafter set forth, the Buyer desires to purchase from the Sellers, and the Sellers desire to sell to the Buyer, certain assets of the Sellers, and the Buyer desires to assume certain liabilities of the Sellers. C.Capitalized terms used in this Agreement shall have the meanings ascribed to them in Article XI. NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement and other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS; CLOSING 1.1Purchase and Sale of Assets; Assumption of Liabilities. (a)Purchase and Sale of Assets.On the terms and subject to the satisfaction or waiver of the conditions set forth in this Agreement, at the Closing, the Sellers shall sell, convey, assign, transfer and deliver to the Buyer, and the Buyer shall purchase and acquire from the Sellers, free and clear of all Security Interests, all right, title and interest held by the Sellers in and to the following assets and properties, as the same shall exist as of the Closing (the “Acquired Assets”): (i)the computers, equipment, furniture, furnishings, fixtures, machinery, vehicles, forklifts, tools and tooling, supplies, office equipment, racking, storage and other tangible personal property in each case listed on Schedule 1.1(a)(i) (and all replacements thereof) (the “Fixed Assets”) and all warranties and guarantees, if any, express or implied, existing for the benefit of a Seller in connection therewith; (ii)the Assigned Contracts, except as provided in Section 1.4; (iii)the Seller PCTV Intellectual Property; (iv)technical information, trade secrets, technology, know-how, specifications, designs, drawings and processes and quality control data, and other confidential business information, and for all software, an electronic copy of all source code and object code, together with all reasonably available relevant, database schemas, user interface specifications, logic flow diagrams, development documentation, including developer notes and memoranda, in each case exclusively used in the Business; (v)copies of the Sellers’ customer and vendor lists related to the Business; (vi)the Sellers’ customer and vendor lists exclusively related to the Business; (vii)the Permits and Certifications, to the extent that such Permits and Certifications are transferable under applicable law; (viii)all actions, claims, causes of action, rights of recovery and rights of set off to the extent that such actions, claims, causes of action, rights of recovery and rights of set off arising on and after the Closing exclusively relate to the Acquired Assets, Businessand/or the Buyer Liabilities; (ix)the Sellers’ goodwill with respect to the Business; (x)rights to insurance claims, related refunds and proceeds to the extent arising from or related to the Fixed Assets; and (xi)all books (other than stock record books), records, accounts, ledgers, files, documents, correspondence, studies, reports and other printed or written materials, subject to any restrictions imposed by applicable law on the transfer of employee files and other materials related to classified programs, in each case exclusively used in the Business;provided, however that (A) the Sellers shall be entitled to retain a copy of each of the foregoing and (B) the Sellers shall use their commercially reasonable efforts to comply with any restrictions imposed by applicable law to enable the Sellers to transfer any of the items set forth in this Section 1.1(a)(xi) to Buyer. (b)Excluded Assets.Notwithstanding anything to the contrary in this Agreement, the Acquired Assets shall not include any of the following assets and properties (the “Excluded Assets”): (i)cash and cash equivalents or similar investments, bank accounts, commercial paper, certificates of deposit, Treasury bills and other marketable securities; (ii)assets, properties or rights listed on, or arising under any Contracts that are not Assigned Contracts; (iii)rights to insurance claims, related refunds and proceeds to the extent arising from or related to the Excluded Assets and the Excluded Liabilities; (iv)rights which accrue or will accrue to the benefit of the Sellers under this Agreement or the Ancillary Agreements; (v)rights relating to refunds or recoupment of Taxes of the Sellers, including rights under any legal or administrative proceedings relating thereto, whether or not yet commenced; (vi)actions, claims, causes of action, rights of recovery, choses in action and rights of setoff of any kind arising before, on or after the Closing relating to the items set forth above or to any Excluded Liabilities; (vii)books, records, accounts, ledgers, files, documents, correspondence, studies, reports and other printed or written materials to the extent not related to the Business, Acquired Assets or Buyer Liabilities; (viii)Intellectual Property of the Sellers or any of their respective Subsidiaries other than the Seller PCTV Intellectual Property; and (ix)assets, properties and items listed on Schedule 1.1(b) hereto. (c)Buyer Liabilities.The Buyer shall be responsible for paying, performing and discharging, and, subject to the provisions of Article VI, shall indemnify the Sellers and their Affiliates with respect to (and shall hold each of them harmless against), all liabilities and obligations of every kind, nature and description (whether in contract, tort or otherwise, fixed or contingent, inchoate or otherwise) of the Buyer or any of its Affiliates that arise out of or relate to (x) the Buyer’s or any of its Affiliates’ ownership, possession, operation or uses of the Acquired Assets from and after the Closing, (y) the Buyer’s or any of its Affiliates’ conduct of the Business as Conducted by the Buyer from and after the Closing, or (z) any other action (or actionable inaction) from and after the Closing of the Buyer or any of its Affiliates in connection with the matters set forth in clauses (x) and (y) of this Section 1.1(c) (such liabilities and obligations of the Buyer or any of its Affiliates, together with the liabilities and obligations set forth in the next sentence and clauses (i) through (v) of this Section 1.1(c) below, the “Buyer Liabilities”).In addition, on the terms and subject to the satisfaction or waiver of the conditions set forth in this Agreement, from and after the Closing, the Buyer shall assume, pay, perform and discharge, as and when due, only the following liabilities and obligations of the Sellers: (i)except to the extent provided in Section 1.4 of this Agreement, liabilities and obligations arising after the Closing under the Assigned Contracts, except that the Buyer shall not assume, pay, perform or discharge any liability or obligation (including any acceleration of any such liability or obligation) to the extent that it results from, or relates to, or arises out of any breach or violation of, or default under (in each case with or without notice or lapse or time or both), or any failure to give a notice or to obtain a consent or waiver required by any such Assigned Contract by any Seller prior to the Closing; (ii)liabilities and obligations arising after the Closing under the Permits and Certifications transferred pursuant to Section 1.1(a), except that the Buyer shall not assume, pay, perform or discharge any liability or obligation to the extent that it arises out of or relates to any noncompliance with such Permits and Certifications prior to the Closing; (iii)liabilities and obligations in connection with the matters set forth on Schedule 1.1(c); and (iv)the Assumed Employee Liabilities; (v)as and to the extent provided in Section 10.7, the Assumed Warranty Obligations. Solely for the avoidance of doubt, it is understood and agreed by the Parties that the Buyer Liabilities do not include any of the Excluded Liabilities or any liabilities or obligations for which Sellers are required to indemnify the Indemnified Buyer Parties pursuant to Article VI. (d)Excluded Liabilities.Except for the Buyer Liabilities, in no event shall the Buyer be responsible for paying, performing or discharging, nor shall the Buyer be obligated to indemnify the Sellers and their Affiliates with respect to (or to hold the Sellers and their Affiliates harmless against) any liability or obligation of any kind, nature or description (whether in contract, tort or otherwise, fixed or contingent, inchoate or otherwise) under this Agreement, including under this Section 1.1, or otherwise, of any Seller or any Affiliate of any Seller or any predecessor of any of the foregoing) of any kind, nature or description whatsoever, whether in contract or tort, fixed or contingent, inchoate or otherwise (collectively, the “Excluded Liabilities”).For the avoidance of doubt, “Excluded Liabilities” includes (i) all liabilities and obligations (other than liabilities and obligations set forth in clauses (i) through (v) of Section 1.1(c)) that arise out of or relate to (x) the Sellers’ ownership, possession, operation or uses of the Acquired Assets prior to the Closing, (y) the Sellers’ conduct of the Business prior to the Closing, or (z) any other action (or actionable inaction) prior to the Closing of any Seller or any of their respective Affiliates or any predecessor to any of them in connection with the matters set forth in clauses (x) and (y) of this Section 1.1(d), and (ii) all liabilities and obligations (except for the Assumed Employee Liabilities) with respect to any and all employees of the Sellers or their Affiliates that arise out of or relate to such employees’ employment relationship with the Sellers or their Affiliates or the actual, deemed or claimed termination, severance, separation or termination of such employment relationship with the Sellers or their Affiliates. . 1.2Purchase Price and Related Matters. (a)Purchase Price.The cash purchase price payable by the Buyer to the Sellers for the Acquired Assets shall be Five Million Dollars (b)Allocation of Purchase Price.The Tax Purchase Price shall be allocated among the Acquired Assets and the covenant contained in Section 10.2 as follows: (i)the Parent shall prepare and deliver to the Buyer, within thirty (30) days following the Closing Date, a schedule setting forth a proposed allocation of the Tax Purchase Price among the Acquired Assets.The Buyer shall deliver to the Parent, within thirty (30) days after delivery of such allocation schedule, either a notice indicating that the Buyer accepts such allocation schedule or a statement detailing its objections to such allocation schedule.If the Buyer delivers to the Parent a notice accepting the Parent’s allocation schedule, or if the Buyer does not deliver a written objection within such thirty (30)-day period, then, effective as of either the date of delivery of such notice of acceptance or as of the close of business on such thirtieth (30th) day, such allocation schedule shall be deemed to be accepted by the Buyer.If the Buyer timely objects to the Parent’s schedule and the Buyer and the Parent cannot reach agreement on such allocation within fifteen (15) days following the date that the Buyer notified the Parent of the objection, then the Buyer and the Parent shall jointly engage the Accountant.If the Accountant determines that the allocation schedule provided by the Parent was reasonable, such allocation schedule shall be final.If the Accountant determines that the allocation schedule provided by the Parent was unreasonable, the Accountant shall prepare the allocation schedule based upon its appraisal of the fair value of the Acquired Assets and the covenant set forth in Section 10.2 among which the Tax Purchase Price is to be allocated.The Buyer and the Parent agree to provide to the Accountant such information as the Accountant may reasonably request in connection with the preparation of such schedule and shall request that the Accountant prepare and deliver to the Parent and the Buyer such allocation schedule as promptly as practicable.If the Accountant determines that the allocation schedule provided by the Parent was reasonable, then the fees and expenses of the Accountant shall be borne by the Buyer and if the Accountant determines that the allocation schedule provided by the Parent was unreasonable,then the fees and expenses of the Accountant shall be borne by the Sellers. (ii)All Tax Returns and reports filed by the Buyer and the Sellers shall be prepared consistently with such allocation, unless otherwise required pursuant to a “determination” within the meaning of Section 1313(a) of the Internal Revenue Code.The parties shall make jointly the necessary elections and execute and file, within the prescribed times therefor, the prescribed election forms and any other documents required to give effect to the foregoing and also prepare and file all of their respective Tax Returns in a manner consistent with such elections.The resolution by the Accountant of the matters set forth in this Section 1.2(b) shall be conclusive and binding upon the Buyer and the Sellers.The Buyer and the Sellers agree that the procedure set forth in this Section 1.2(b) for resolving disputes with respect to the allocation of the Tax Purchase Price shall be the sole and exclusive method for resolving any such disputes; provided, however that this provision shall not prohibit either Party from instituting litigation to enforce any ruling of the Accountant. 1.3The Closing. (a)Time and Location.The Closing shall take place at the offices of Wilmer Cutler Pickering Hale and Dorr LLP in Palo Alto, California, as soon as practicable following the satisfaction of the conditions set forth in Sections 5.1 and 5.2 hereof, or at such place and on such date as may be mutually agreed to by the Parties in writing.The date of the Closing is referred to in this Agreement as the “Closing Date.”The Closing will be deemed effective at 12:01 a.m. EST on the Closing Date. (b)Actions at the Closing. At the Closing: (i)the Sellers shall deliver (or cause to be delivered) to the Buyer the various certificates, instruments and documents required to be delivered under Section5.1; (ii)the Buyer shall deliver (or cause to be delivered) to the Sellers the various certificates, instruments and documents required to be delivered under Section5.2; (iii)the Sellers shall execute and deliver a Bill of Sale in substantially the form attached hereto as Exhibit A; (iv)the Sellers shall deliver to the Buyer the Business Financial Statements; (v)the Sellers and the Buyer shall execute and deliver such other instruments of conveyance as the Buyer may reasonably request in order to effect the sale, transfer, conveyance and assignment to the Buyer of valid ownership of the Acquired Assets owned by the Sellers; (vi)the Buyer and the relevant Seller shall execute and deliver the German Transfer Deed, in form reasonably acceptable to the Buyer and the Sellers; (vii)the Buyer shall execute and deliver to each Seller an Assumption Agreement in substantially the form attached hereto as Exhibit C; (viii)the Buyer and the Sellers shall execute and deliver the Inventory Agreement in substantially the form attached hereto as Exhibit D; (ix)the Buyer and the Sellers shall execute and deliver the License Agreement in substantially the form attached hereto as Exhibit E; (x) the Buyer and the Sellers shall execute and deliver the Transition Services Agreement; (xi)the Buyer and the Sellers shall received the Codec License Agreement; (xii)the Buyer and the Sellers shall execute and deliver such other instruments as any Seller may reasonably request in order to effect the assumption by the Buyer of the Buyer Liabilities; (xiii)the Buyer shall pay to the Sellers the Purchase Price in cash by wire transfer of immediately available funds into an account designated by the Sellers in writing not less than two (2) Business Days before the Closing Date; (xiv)the Sellers shall deliver to the Buyer all of the Acquired Assets of a tangible nature owned by the Sellers; and (xv)the Parties shall execute and deliver to each other a cross-receipt evidencing the transactions referred to above. 1.4Consents to Assignment.To the extent that any Seller’s rights under any Contract, Permit or other Acquired Asset to be assigned to the Buyer hereunder may not be assigned without the consent of another Person which has not been obtained prior to the Closing, this Agreement shall not constitute an agreement to assign such Acquired Asset if an attempted assignment would constitute a breach or violation pursuant to, or under such Acquired Asset, or be unlawful.The Sellers shall use their commercially reasonable efforts to obtain any such required consent(s) as promptly as possible and all costs and expenses of obtaining any such consent shall be the responsibility of the Sellers (it being understood and agreed that nothing herein shall require any Seller, in connection with any such required consent or arrangement, (i) to pay or assume responsibility for any unreasonable cost or expense or (ii) to agree to additional terms and conditions that are adverse to any Seller in any material respect, in each case in connection with a Contract, Permit or other Acquired Asset).If any such consent shall not be obtained or if any attempted assignment would be ineffective or would impair the Buyer's rights in and to the Acquired Asset in question so that the Buyer would not in effect acquire the material benefit of all such rights, each Seller, shall, at the Buyer’s reasonable request, without charge to the Buyer, cooperate with the Buyer in any other reasonable arrangement designed to provide such benefits to the Buyer.The foregoing shall not be construed to limit or modify any of the conditions precedent to the Buyer’s obligation to consummate the transactions contemplated hereby pursuant to the provisions of Section 5.1 hereof. 1.5Further Assurances; Post Closing Assets; Transfer of Certain Assets. (a)On and after the Closing Date, (a) upon written request of the Buyer, each Seller shall take or cause to be taken all such further actions and execute, acknowledge and deliver all such further instruments and documents as may be reasonably necessary or desirable to convey and transfer to the Buyer the Acquired Assets intended to be assigned, transferred, conveyed and delivered pursuant to this Agreement and the Ancillary Agreements and the related agreements and documents executed in connection herewith, and (b) the Parties shall take all such further actions and execute and deliver all such further instruments and documents as may be necessary or appropriate to carry out the transactions contemplated by this Agreement and the related Ancillary Agreements and related agreements and documents executed in connection herewith. (b)During the six (6) month period following the Closing Date, the Sellers shall cooperate in good faith with the Buyer (at the request of the Buyer) for the purpose of assisting the Buyer in ascertaining and identifying any assets or properties of the Business that constitute assets and properties used in the Business and that are material and necessary for the operation of the Business and that are not Excluded Assets (the “Post Closing Assets”).If any Post Closing Assets are identified by the Buyer (and agreed by the Sellers or, in the event of a dispute, determined by an arbitrator or court of competent jurisdiction to constitute Post Closing Assets), then (i) to the extent that such Post Closing Asset is owned by any Seller or anyAffiliate thereof, and is exclusively used in the Business, the applicable Seller shall, and shall cause such Affiliate to, without any further consideration, sell and deliver such Post Closing Asset to the Buyer, (ii) to the extent that any such Post Closing Asset is owned by any Seller or any Affiliate thereof, and used in the Business, the applicable Seller shall, and shall cause such Affiliate to, grant a license to the Buyer to such portion or component of such Post Closing Asset used in the Business (on terms and conditions reasonably acceptable to the Buyer and the Seller, it being acknowledged and agreed (i) that for purposes of this parenthetical phrase only, the terms and conditions of the License Agreement are deemed reasonable, and (ii) such arrangement shall be at no cost to the Buyer) and (iii) to the extent that any such Post Closing Asset is not owned by the Sellers or any Affiliate thereof and used in the Business, the applicable Seller shall, and shall cause such Affiliate to, use its commercially reasonable efforts to assist the Buyer in obtaining a license to such Post Closing Asset (on terms reasonably acceptable to the Buyer and the Seller). (c)With respect to any Acquired Assets that are computer software or are otherwise determined to constitute “prewritten programs” within the meaning of the
